Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 1 of 12 PagelD #: 70

EXHIBIT C
 

 

Case 1.20-CV-04 750 Document 1-3 Pied teres ee —Page- ert Pages

 

iLoveKickboxing.com

MULTI-OUTLET AGREEMENT

For: Chbeiles Wacha Corp
Andrevo Moorcroft. , Fre siclent-

 

 
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 3 of 12 PagelID #: 72

TABLE OF CONTENTS

|. GRANT OF RIGHTS TO OPEN ADDITIONAL OUTLETS ..0....cccccccscssssccssssssssssssseeseeeeseeeeeeseeeeoeocecc 1
1. ApebeaT ariel QUAN 2.51» ecasanssecuzasasnrnsconnnsraernearernunnannceeennesenuadsnsderatuaninenntmasssirwictiseees ace... 1
1.2 Franchise Agreement. ............:..sssssessssssseseessssessssssessssstevessssivesssttesssnivissessssesecereeeccesec 1
Tash TSI ecrencnseonansanenys scons anasty ys Sea acoxennnneentnericavevnoainaresineriaciceemmpypevienwenseazenee: 1
fe BARCL GY EE pIRAUOM...c2asencorspransssscsssauvssnacceseneaneeranncevmennenermaseuonsusivcessucinvemeereeninias.... 2
1.5 No Subfranchising Rights. ..............ccssssssssssssesssssvesessssnimessssssetessvitteesessieeeccc 2

I. DEVELOPMENT OBLIGATIONS. .......0......cccsssssssssssssssesssssssesvesesssssisesssssitisssssestiveseesetteeeseeeeeeeec 2
2.1 Development Obligations. 2.00... ceeessssessseessssssssesssusssisseessssteesessesiieeeeesteecc 2
2.2 Timing of Execution of Leases and Franchise PRION ses tcsacsciesssncreesamiastesteeasssnenssccasameonceenaeones 2
25D OTR MQQUNG. oxen csancascscsrivsessugncayetttcaictseniayareerag sennounneunnonemuasaneviiscieonuvunnvenpenienenc.c 2
2.4 Termination of Agreement and Limited Additional Development Rights. ........0.0...ccccccccccccecececcecsseeeees 3

Mf DE POP MEIN FE eanssunnscn sexevssseipidi th RGR RITtawnsanener xormnannecermauameeeasastvanawertrinwessese-aviiecee..... 3
rT CEN RI FE cuca morse ssc ebte 659g iteomoagenemeneenemmrennnnecmanereeevanevammmeainercanc., 3
3.2 Franchise Agreements for Additional Outlets. .....00........cccecsssssseesseeeeseesseeecseec 3

IV. TRANSFER OR ASSIGNMENT ...........ccsccccsssssscescssssssccesssssnsssssssnussseensssssssesesestivecensssteeeceesseseeeeeesecc. 3
| SISTEM, xsnencnanewxsaroersrnin res EERO Sahn vneexpnnnnnnimeveemmnoreumnotammtoumnevtemearactrctnc.. 3
4.2 Transfer by You to an Affiliated Entity. .........cccccccccccsssssessssseessssseessess esses 4

Ma RTE TUT eo ccnssnsoncenansessaoyniypicercesecs tei suncasseasennnneoreara enanwnannscevennaavenvtaneercors assesses... 4
5.1 Restriction on Competitive Activities. o.oo... ecccccssseeecssssssetesesssetteeeesstitieesesesteeececcc 4
5.2 Website and Unauthorized PSC NNN cece res vecsc cas ceca sennnnetnnronsomneentivn camnatctecsvex uncvewuvnperaciasasoaces 4

VI. DEFAULT AND TERMINATION ..........0.:ccccscscsssssscsssecssseesssessssepseseessseseseeeeeeecooeeeeccc Bd cou beoranppeseeerneies 4
CN ASAIN 509529 naaprnsoneommvemtnaspr eet sesdesn Ha srosSeHatai Gea bhnscnaanehe'=soncscssuomy seouncastancecorren ces 4
6.2 Operation of Opened Outlets after Termination or EEUU sine cvs enonnsancanencsnneviowonmncecwnwerucsvecuseiaes 4

VII. DISPUTE RESOLUTION.............cccccccsessssesssssessssstitsisvemessessesssssnntitsssssssssesssttassateseieeeeeeeeeeece 4
7.1 Dispute RESOMUiION.........:.-.-cscssesssssessssssssessteeseessssussesestssnssssiuaisistittsteeessessssssecccccccnncc 4

NETL, BIOTIC a ssveovenissntn ois canoctnarnnnctanesonvcconeahcentanoesvickeetn p30} Bib oun nsdsnaveaeucenosenesansnsnecennassec 5
SG ER scar scces ovens iw coxeansonennmonsintan eu devenenworsenamuvasgyebist@icivznena,csacaasacoersomeassscsnane 5

IX. GENERAL TERMS AND PROVISIONS ..........scsssssssssssssssssssssvvisessesssesssestistissestiteeeeeeeeeeeeeo 5
G1 GUC EAIG LAW 1 csoessccxsetssssnssricaacsoantreenronertnnsensuuceencommvoeresusneedisisesiautsinitiiginivnin.. ne, 5
D2 MOG CATO oc nccncoessowesesstersesytinssiyidcenrsnsnenigsenemonnonneusresounnenensuascnisicenidenvieniintieens,..... 5
S58 WVRIVET BG I GIAY, secncrscedaacvresvenigsie stsgevctesersansemnemmnnantitasavamoncevorndemrieaeupiieteece, ce 5
9.4 Severability, Partial Invalidity. 0.0... sssssseeessseceeessssssenssnseeseumeteseessessetiiitiec 5
GS Tiles for COnVaniGACS Olay. ssss1csisnsantenthesenoneneneeesenseseennsonreeruauivnanonwunensaecen 6
2.6 No Third Party Beneficiaries, ..........:csssssscsssscssssssessesessesssssassnssseresnesssnasseenssvsssinecuninencc 6
9.7 Survival Of COVENAMS. .........eececesecssssssssnnitttiiiiiteeessssssnttsseneiessssseeseitii 6
9.8 Successors and ASSIQNS. .............cccsssssssssstssstsstiiitnnnittiee ee 6
SL. COUN BN ES oncsicsgoc-senenneeqnarnnevensneenneorsensunasstussusvessbsiis hes nnvonrenaeenarummmnaernmuomutunieneenccacunnncn, 6
9.10 Entire Agree@Ment,..........ccessesccssssessesssssssssssnneetissseestssenssessssecneentiessetessossssvivnsecccecce 6
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 4 of 12 PagelD #: 73

MULTI-OUTLET AGREEMENT

ba
This Multi-Outlet Agreem nt (“Agreement”) is made on Sahuary TE 20 sG (the “Effective Date”) by
and between 1 & Corpoera4ion ("You")

 

!
and ILKB LLC, a New York limited liability company (‘“we” or "ILKB’).

ILKB is the franchisor of the iLoveKickboxing.com franchise system. You or an affiliated company of yours is
concurrently entering into a Franchise Agreement with ILKB, under the terms of which you are being granted a
right to open and operate a retail kickboxing center that ILKB has consented to (“Outlet”), providing
“iLoveKickboxing.com Services and Products” (as defined in the Franchise Agreement), under the
iLoveKickboxing.com trademarks and in accordance with the iLoveKickboxing.com business format.

In consideration of the mutual promises, covenants, agreements and conditions contained in this Agreement, and
other good and valuable consideration, you and ILKB hereby agree as follows.

|. GRANT OF RIGHTS TO OPEN ADDITIONAL OUTLETS
1.1 Additional Outlets.

(a) Subject to the terms and conditions contained herein, ILKB hereby grants to you the right and you
hereby agree to establish and operate a number of additional Outlets in accordance with the schedule of
openings attached hereto as Exhibit 1 (the "Development Schedule").

(b) So long as your obligations under the Development Schedule are being met on a timely basis and
until this Agreement terminates, we will not ourselves nor allow any other iLoveKickboxing.com licensee or
franchisee to operate an Outlet within the geographical area indicated in the Development Schedule.

(c) Your rights to open and operate Outlets do not extend to a “Non-Traditional Venue” (defined as a
facility operated under the “iLoveKickboxing.com” marks that is located within another primary business or in
conjunction with other businesses or at institutional settings, including toll roads, hotels and motels, casinos,
stadiums, airports, colleges and universities, schools, hospitals, military and other governmental facilities, office
facilities, and any site for which the lessor, owner or operator thereof has indicated its intent to prefer or limit the
operation of its facilities to a master concessionaire or contract service provider).

(d) If ILKB becomes insolvent or declares bankruptcy or is no longer authorized to offer and sell
franchises in your state because of a lapse of applicable franchise registration or other reason, you will continue
to have the right to operate under this Agreement until and unless a court orders otherwise.

1.2 Franchise Agreements.

(a) When you open an additional Outlet under the Development Schedule, you must enter into our then
current form of Franchise Agreement for that additional Outlet (provided that the economic terms, specifically
royalty and advertising fees, of such Franchise Agreements for the additional Outlet will not change from the
economic terms of this Agreement). So long as you are in good standing under this Agreement, you will
continue to have the right to open and operate Outlets in the Development Area in accordance with the
Development Schedule.

(b) Each Franchise Agreement executed pursuant hereto will provide that ILKB and our affiliates may
not open or operate, or franchise or license the operation of, any Outlet within the protected territory surrounding
the Outlet opened by you pursuant to such Franchise Agreement.

1.3 Term.

The term of this Agreement commences on the Effective Date and, unless sooner terminated by your material
breach hereof, will continue until you have opened all Outlets to be developed in accordance with the
Development Schedule, at which time this Agreement will terminate. There will be no extensions or renewal
periods relating to the Development Schedule unless done so in writing. Notwithstanding the above, you may
terminate this Agreement upon 30 days written notice to ILKB. Upon termination of this Agreement, you will no
longer have the right to open future Outlets under the Development Schedule.

ILKB MOA 032615 1
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 5 of 12 PagelD #: 74

1.4 Effect of Expiration.

Unless an additional development right has been agreed to pursuant to section 2.4 hereof and a restated or
revised Development Schedule has been initialed by ILKB and you, upon the expiration or termination of this
Agreement, (i) you will have no further right to construct, equip, own, open:or operate additional Outlets that are
not, at the time of such termination or expiration, the subject of a then existing Franchise Agreement between
ILKB and you (or a company affiliated with you), and (ii) ILKB or our affiliates may thereafter themselves
construct, equip, open, own or operate, and license others to (or grant development rights to) construct, equip,
open, own or operate Outlets anywhere, subject only to the territorial rights granted under an applicable
Franchise Agreement for an Outlet.

1.5 No Subfranchising Rights.
You do not have the right under this Agreement to enter into subfranchise or sublicense agreements with
anyone.

li. DEVELOPMENT OBLIGATIONS
2.1 Development Obligations.

(a) You must construct, equip and open each additional Outlet not later than the date specified in Exhibit
1 applicable to the Outlet, and thereafter continue to operate the Outlet or assign it with our consent to another
iLoveKickboxing.com franchisee.

(b) Any Outlet developed hereunder that is open and operating and which has been assigned to an
affiliate of yours or to another iLoveKickboxing.com franchisee or to a third party with our consent will continue
to be considered as partial satisfaction of your obligations under the Development Schedule for so long as the
assignee remains in good standing under the Franchise Agreement relating to that Outlet.

2.2 Timing of Execution of Leases and Franchise Agreements.

(a) Notwithstanding anything to the contrary contained herein, on or before the date that is 90 days
before the date an Outlet is required to be opened, you must have executed a lease and Franchise Agreement,
and paid the balance of the required Initial Franchise Fee, for that Outlet.

(b) With respect to the location, equipping, opening and operation of an additional Outlet you are
opening under the Development Schedule, you must comply with the Franchise Agreement that is applicable to
that Outlet.

2.3 Force Majeure.

(a) The term “Force Majeure” means natural disasters (such as tornadoes, earthquakes, hurricanes,
floods, fires or other natural catastrophes): strikes, lockouts or other industrial distu rbances; war, terrorist acts,
riot, or other civil disturbance; epidemics; or other similar forces which you could not by the exercise of
reasonable diligence have avoided; provided however, that neither an act or failure to act by any federal, state,
county, municipal and local governmental and quasi-governmental agency, commission or authority, nor the
performance, non-performance or exercise of rights under any agreement with you by any lender, landlord, or
other person will be a Force Majeure, except to the extent that such act, failure to act, performance, non-
performance or exercise of rights results from an act that is otherwise a Force Majeure. For the avoidance of
doubt, your financial inability to perform or your insolvency will not be a Force Majeure hereunder.

(b) Subject to your continuing compliance with section 2.3(c) below, should you be unable to meet your
development obligation for a scheduled additional Outlet solely as the result of a Force Majeure, which results in
your inability to construct or operate the Outlets pursuant to the terms of this Agreement, the date on which the
scheduled additional Outlet is to be opened will be extended by an amount of time equal to the time period
during which the Force Majeure exists.

(c) In the event of a Force Majeure, you must notify ILKB in writing within 10 business days following
commencement of the alleged Force Majeure of the specific nature and extent of the Force Majeure, and how it
has impacted your performance hereunder. You must continue to provide ILKB with updates and all information
as may be requested by ILKB, including your progress and diligence in responding to and overcoming the Force
Majeure.

ILKB MOA 032615 2
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 6 of 12 PagelD #: 75

(d) ILKB will not be liable to you for any consequential damages, including lost profits, interest expense,
increased construction or occupancy costs, or other costs and expenses incurred by you unless it results from
our gross negligence or intentional acts.

2.4 Termination of Agreement and Limited Additional Development Rights.

(a) Once you have opened all additional Outlet specified in the Development Schedule, this Agreement
will automatically terminate. However all rights under Franchise Agreements you enter into respecting the
additional Outlets remain in full force and effect. If you desire to engage in further development of additional
Outlets in excess of the obligations committed to under the Development Schedule, you must at the earlier of (i)
180 days prior to the scheduled expiration of the term hereof or (ii) the date on which acceptance of the
proposed site for the last Outlet required to meet the Development Schedule is issued, notify ILKB in writing of
your desire to develop additional Outlets and present your plan for such development over a new term, setting
forth the number of proposed Outlets and the deadlines for the development of each of them within such
proposed term. ILKB has the sole discretion to determine whether such additional development is desirable, and
if ILKB agrees to allow you to develop additional Outlets, it will be subject to the conditions set forth in section
2.4(b) below. Otherwise, the development rights granted under this Agreement may not be extended.

(b) Your rights to additional development described in this section 2.4 are subject to your fulfillment of
the following conditions:

(i) You (and each of your affiliates that have developed or operate Outlets) must have fully
performed all of your obligations under this Agreement and all other agreements between you and ILKB.

(ii) You must have demonstrated to ILKB your financial capacity to perform the additional
development obligations set forth in any restated or revised Development Schedule. In determining if you are
financially capable, ILKB will apply the same criteria to you that ILKB applies to prospective
iLoveKickboxing.com multi-outlet developers at that time.

(ili) You and ILKB must agree to, and initial, a restated or revised Development Schedule.

ill. DEVELOPMENT FEE
3.1 Development Fee.

(a) When you sign this Agreement, you must pay us the following “Development Fee” (which satisfies in
full the Initial Franchise Fee due under the Franchise Agreements for each Outlet) for our granting you the right
to open multiple Outlets pursuant to the Development Schedule (check the box that is applicable):

eines for three Outlets, or

[ ] $145,000 for five Outlets.

(b) If you do not successfully complete initial franchise training for the first iLoveKickboxing.com
Franchise Agreement you enter into, ILKB will refund your Development Fee, less any expenses ILKB incurred
relating to this Agreement. Otherwise, the Development Fee is not refundable.

3.2 Franchise Agreements for Additional Outlets.
Each additional Outlet to be opened pursuant hereto will require execution by you and us of a separate
Franchise Agreement (using our then current form thereof) that additional Outlet.
IV. TRANSFER OR ASSIGNMENT
4.1 Assignability.
(a) This Agreement has been entered into by ILKB in reliance upon and in consideration of the singular

personal qualifications, trust and confidence reposed in you by ILKB. Accordingly, although you may assign
individual Franchise Agreements, you may not assign this Agreement except as provided in Section 4.2 below.

ILKB MOA 032615 3
: 76
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 7 of 12 PagelD #

(b) ILKB has the right to assign and transfer this Agreement, and all of our rights and privileges
hereunder to any other person, firm or corporation ("Our Assignee"): provided that, in respect to any such

expressly assume and agree to perform such obligations. If there is an Assignment by Us, we will be relieved of
all obligations or liabilities after the effective date of the assignment.

4.2 Transfer by You to an Affiliated Entity.

You may at any time without our Consent, but upon 30 days prior written notice to ILKB, assign and transfer this

Agreement to a corporation, limited liability company or other business entity that is (i) organized for the purpose
erating asad iti i

principal equity owners must comply with the non-competition covenants contained in the last effective
Franchise Agreement entered into by you and ILKB.

5.2 Website and Unauthorized Advertising.

During the term of this Agreement, neither you nor any of your principal equity owners may establish a website
or register an Internet domain name using, or otherwise advertise on the Internet or anywhere else, the
trademark “iLoveKickboxing.com’, or marks similar to ‘iLoveKickboxing.com’, or any combination or derivations
thereof, or any other ILKB trademark, except as Specifically authorized by ILKB in writing.

VI. DEFAULT AND TERMINATION

6.1 General.

This Agreement may be terminated by ILKB if you (i) fail to Substantially comply with any obligation, duty or
promise under this Agreement, including failure to Open an Outlet within the time Specified in the Development
Schedule, after being given a notice of default and reasonable Opportunity to cure the default (no more than 30
days), or (ii) are in material breach of any Franchise Agreement that you (or your affiliated entity) entered into
with ILKB.

6.2 Operation of Opened Outlets after Termination or Expiration.

If ILKB terminates this Agreement for the reasons described in section 6.1 above, you will be able to maintain
Ownership and operation of the Outlets that you have developed so long as yOu are not in material breach of the
applicable Franchise Agreements; however, you will forfeit any rights under the Development Schedule and this
Agreement, and you will forfeit the balance of the Development Fee to be applied as credits against the Initial
Franchise Fee for Outlets that were not developed.

Vil. DISPUTE RESOLUTION

7.1 Dispute Resolution.

entities, arising out of or relating to this Agreement or its breach, including without limitation, any claim
that this Agreement or any of its parts, or its f, rmation, is invalid, illegal or otherwise voidable or void,
or induced by fraud, and the right of a pa recover legal fees and expenses, will be resolved in
accordance with the dispute resolution proc es set forth in th¢e'last effective Franchise Agreement

    

[Our Initials: Your Initials:

ILKB MOA 032615 4
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 8 of 12 PagelD #: 77

Vill. NOTICES
8.1 Notices.

(a) All notices that the parties hereto are required or may desire to give under or in connection with this
Agreement will be in writing and (unless personally delivered by an agent of the sending party) must be sent by
reliable overnight courier, for delivery on the next business day and addressed as follows:

(i) If to ILKB, to:

ILKB LLC

1844 LANSDOWNE AVE
MERRICK NY 11566-3821
Phone: (516) 543-0041

(ii) If to you, to:

prdres Mowers £4
vale sf
BOS?
Phone:

(b) The addresses herein given for notices may be changed at any time by either party by written notice
given to the other party as herein provided.

(c) Any notice between you and us will be deemed given the earlier of (i) the next business day after
deposit with a reliable overnight courier, properly addressed and marked for delivery on the next business day,
or (ii) when actually delivered in person by the sending party or his, her or its agent.

IX. GENERAL TERMS AND PROVISIONS

9.1 Governing Law.

The Federal Arbitration Act (9 U.S.C. §1 et seq.) governs the arbitration of disputes under this Agreement.
Otherwise, the laws of New York govern this Agreement, without regard to conflicts of laws. If any provision of
this Agreement is impermissible under a governing law, the provision will be deemed amended to conform to
that law while maintaining to the maximum extent possible the original intent of the provision, or if the provision
as amended cannot substantially maintain the original intent, then the provision will be deemed deleted.

9.2 Modification.

This Agreement cannot be modified or changed except by a written instrument signed by all of the parties
hereto.

9.3 Waiver and Delay.

No waiver by ILKB of any breach or series of breaches or defaults in performance by you and no failure, refusal
or neglect by ILKB either to exercise any right of ILKB hereunder or to insist upon strict compliance with or
performance of your obligations under this Agreement, will constitute a waiver of the provisions of this
Agreement with respect to any subsequent breach thereof or a waiver by ILKB of its right at any time thereafter
to require exact and strict compliance with the provisions thereof.

9.4 Severability; Partial Invalidity.

Nothing contained in this Agreement will be construed as requiring the commission of any act contrary to law.
Whenever there is any conflict between any provisions of this Agreement and any present or future Statute, law,
ordinance, regulation or judicial decision, contrary to which the parties have no legal right under this Agreement,
the latter will prevail, but in such event the provision of this Agreement thus affected will be curtailed and limited
only to the extent necessary to bring it within the requirements of the law. If any part, article, section, sentence
or clause of this Agreement is held to be indefinite, invalid or otherwise unenforceable, the indefinite, invalid or

unenforceable provision will be deemed appropriately modified, and the remaining parts thereof will continue in
full force and effect.

ILKB MOA 032615 5
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 9 of 12 PagelD #: 78

9.5 Titles for Convenience Only.
Section titles used in this Agreement are for convenience only and will not be deemed to affect the meaning or
construction of any of the terms, provisions, covenants or conditions of this Agreement.

9.6 No Third Party Beneficiaries.

This Agreement is not intended to benefit any other person or entity except the named parties hereto and no
other person or entity (other than financing sources to whom we have granted or consented to a collateral
assignment of this Agreement) will be entitled to any rights hereunder by virtue of so-called "third party
beneficiary rights" or otherwise.

9.7 Survival of Covenants.

The covenants contained in this Agreement that by their terms require performance by the parties after the
expiration or termination of this Agreement will be enforceable notwithstanding said expiration or other
termination of this Agreement for any reason whatsoever.

9.8 Successors and Assigns.

This Agreement is binding upon (i) ILKB and inures to the benefit of our successors and assigns and (ii) you and
inures to the benefit of your successors and assigns, subject to the restrictions on any assignment by you
contained herein. 7

9.9 Counterparts.
This Agreement may be executed in any number of copies, each of which will be deemed to be an original, and
all of which together will be deemed to be one and the same instrument.

9.10 Entire Agreement.

This Agreement contains all of the terms and conditions agreed upon by you and ILKB with respect to the
subject matter hereof, provided however, that nothing in this Agreement or in any related agreement is intended
to disclaim the representations made in the iLoveKickboxing.com franchise disclosure document that was
provided to you. No other agreements oral or otherwise will be deemed to exist or to bind any of the parties
hereto and all prior agreements and understandings are superseded hereby. You acknowledge that you
executed this Agreement without reliance upon any unauthorized representation or promise.

IN WITNESS WHEREOF, the parties executed this Agreement as of Effective Date.

 
    

YOU; ILKB:
ILKB, LLC

     

By:

alee o7
Andye sy) Moovevott, tyes: “ea
[PRINTED NAME AND TITLE]

 

ILKB MOA 032615 6
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 10 of 12 PagelD #: 79

EXHIBIT 1 - DEVELOPMENT SCHEDULE

The initial Outlet (or Outlet 1) is to be opened and operated under the concurrently signed Franchise Agreement
within 365 days (12 months) after the Effective Date of this Agreement. The second and third (additional)
Outlets must be opened within 24 months of the Effective Date of this Agreement, and if applicable the fourth
and fifth Outlets must be opened within 36 months of the Effective Date of this Agreement. All Outlets may only
be opened at sites that we have reviewed and consented to, all of which will be located in the “Development
Area’ described either Min the map immediately following this Exhibit 1 or[ ] as follows:

Terr tory Ht 4 + Terri pry H# i Per attached map.

 

 

You must open (and thereafter maintain) Outlets in accordance with either of the following schedules, as
applicable:

If this Agreement is for three Outlets:

 

NUMBER OF OUTLET DATE BY WHICH ADDITIONAL OUTLET MUST BE OPENED

2 January th 25/8
: January 4%, 20/9

 

 

 

 

 

 

If this Agreement is for five Outlets:

 

[| NUMBER OF OUTLET DATE BY WHICH ADDITIONAL OUTLET MUST BE OPENED
2

 

 

3

 

 

 

 

 

 

ILKB MOA 032615 iE
4019BA77-AF36- - - ‘
36-4C32-9CD7-3CAF725285CE:Screenshot (806).png 1/7/16 4:52 PM

a 80647

aay:

s00235)

  
  

 

80466 80302

80642

.
minyoae
ee ne eee ee

$0136

 

80102

 

 

802

 

80457

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ral For
50465 ; eas
BO454 in t
ae pane \ 80015
|
JEFFERSON
80727
80433,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 11 of 12 PagelD #: 80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: . onere” "80925

i a 80131

} ‘ . Pd
t ~ 1 -

about:blank

 

 

 

Page 1 of 2
Case 1:20-cv-04750 Document 1-3 Filed 10/05/20 Page 12 of 12 PagelD #: 81

 

 

 

 

   
     
 

  

 

 

  
   

 

 

 

 

  

80136

 

80302
| 80642 A
| 80025 l
|
Gs) 80102 =
= 80419. Arey "1 : 4 Cs Ppa 80137
Ife 0401 JEFFERSON
x ON
a oF
80453 : i
\
80457 . C or
80454 ' ©
80439 ; x

a ante i

‘ A

¥ }

y 0

of ‘
| ( .

| é Rate gaa

k tT 80127
“80433 |
2 . i :
ee, a G
fe 80125 80131 aE
‘ 80135 a; |
013 HERE

 

 

 
